EXHIBIT 10.23

 

SEPARATION AGREEMENT

 

AND

 

GENERAL RELEASE OF ALL CLAIMS

 

1.    This Agreement is made between Michael Vescuso (“Employee”) and Portal
Software, Inc., on behalf of itself and its subsidiaries, owners, agents,
employees and any persons related to or acting on behalf of the Company
(hereinafter generally referred to as “Portal”).

 

2.    It is recognized herein that Employee’s employment with Portal will
terminate effective September 12, 2003 (the “Termination Date”), and that Portal
wishes to provide certain separation benefits to Employee to aid in Employee’s
transition to other employment in exchange for this release.

 

3.    Employee has repaid in full the $60,000 principal amount of a loan
previously extended to him. Interest on such loan from the date of the note
through the date of repayment of the principal was $2,698 (the “Accrued
Interest”). Employee agrees that Portal shall deduct the amount of the Accrued
Interest from the payments made by Portal under this Agreement. Stock option
vesting will cease as of the close of business on the Termination Date.

 

4.    Employee must return all computer equipment and other office equipment
provided to Employee to Portal on or before the Termination Date. In the event
Employee fails to return Portal property in accordance with the terms of this
Agreement and the Nondisclosure Agreement, Portal shall have the right to offset
against payments or benefits owing to Employee hereunder the replacement value
of any and all such unreturned property.

 

5.    All required and authorized payroll deductions will be withheld from the
amounts to be paid to Employee under this Agreement. Employee’s ability to
exercise Employee’s vested options following the Termination Date shall be
governed by the provisions of Employee’s stock option agreements and the
provisions of the stock option plans pursuant to which such options were
originally granted. As of the Termination Date, Employee will be entitled to
receive a refund of any accrued but unused Employee Stock Purchase Plan (ESPP)
contributions. Employee may elect optional health insurance continuation under
COBRA following the Termination Date, at Employee’s expense.

 

6.    Employee agrees that Employee has been paid for all accrued but unused
vacation and paid time off (“PTO”).

 

7.    Provided Employee does not breach the terms of this Agreement, Portal will
pay to Employee the amount of $67,788.48 (which represents 3 months’ base salary
plus 3 months of COBRA costs of $1,346.16/month) in three equal monthly
installments (subject to deduction of the Accrued Interest from the first
payment). The first installment shall be paid within 5 days following the
Effective Date and the two other payments will be made one month and two months
after the Effective Date, respectively.



--------------------------------------------------------------------------------

8.    During the three month period following the Effective Date, employee
agrees to promptly, but in no event more than 48 hours after receipt, respond to
telephone, fax and email communications from Portal and to reasonably cooperate
in providing complete and accurate responses to any enquiries and requests for
information contained in those communications. The responsibility for confirming
(and burden of proof for demonstrating) that responses have been provided to
Portal in time shall be Employee’s.

 

9.    Employee and Portal desire to settle fully and finally any existing or
potential differences between them including, without limitation, all tort,
contractual, discrimination, statutory and common law claims related in any way
to Employee’s employment and/or the termination of employment with Portal.

 

10.    In exchange for the above promises and agreements, including Portal’s
retention of Employee as an employee until the Termination Date, Employee
personally and for Employee’s heirs, legal representatives, estates and
successors in interest does hereby completely release and forever discharge
Portal, its officers, directors, agents, employees, attorneys, successors and
assigns (collectively, “Released Parties”) from any and all claims, rights,
demands, actions, obligations, liabilities, and causes of action of any and
every kind, nature and character whatsoever, whether known or unknown, whether
based on a tort, contract, statute, or any other theory of recovery, and whether
for compensatory or punitive damages which Employee may now have, has ever had,
or may in the future have, arising or in any way connected with Employee’s
employment with Portal, or the manner in which that employment terminated,
including without limitation all wrongful discharge actions; all actions arising
under the Americans with Disabilities Act, the Age Discrimination in Employment
Act (if applicable), Title VII of the Civil Rights Act of 1991, California Fair
Employment and Housing Act, or any other federal or state statute which may be
held applicable; all actions for breach of contract or the covenant of good
faith and fair dealing; all tort claims; and any and all claims for
compensation, wages, bonuses, severance pay, commissions, vacation pay, or
reimbursement for expenses, attorneys’ fees and costs, except for claims for
workers’ compensation insurance benefits under the terms of any workers’
compensation insurance policy or fund, unemployment or any unemployment or state
disability insurance benefits pursuant to the terms of applicable state law, and
continued participation in certain of the Company’s group benefit plans pursuant
to the federal law known as COBRA.

 

11.    Employee understands and hereby agrees that by signing this Agreement and
by accepting the payment described above, Employee gives up any and all rights
Employee may have to file any claim or action which Employee may now have, has
ever had, or may in the future have, with respect to any matter pertaining to or
arising from Employee’s employment or termination of employment with Portal. In
addition, Employee hereby waives any and all rights or benefits which Employee
may have under the terms of section 1542 of the California Civil Code, which
section is set forth as follows:

 

  Section  1542:   A general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the release, which if known by him must have materially affected his settlement
with debtor.

 

12.    Employee represents that Employee does not have pending against Portal or
any employee, agent, official, or director of Portal any claim, charge, or
action in or within any

 

2



--------------------------------------------------------------------------------

federal, state, or local court or administrative agency. Employee agrees, to the
extent necessary to effectuate the provisions of this Agreement, within ten (10)
days after the execution of this Agreement, to cause to be dismissed, withdrawn
or discontinued all complaints or proceedings instituted by Employee against
Portal with any state or federal administrative agency or judicial body, with
copies of relevant documents delivered to Portal within the same time period.
Employee also agrees not to initiate, assist, support, join, participate in,
encourage, or actively cooperate in the pursuit of any employment-related legal
claims against Portal or its employees or agents, whether the claims are brought
on Employee’s own behalf or on behalf of any other person or entity. Nothing in
this Section 12 will preclude Employee from testifying truthfully in any legal
proceeding pursuant to subpoena or other legal process.

 

13.    It is understood and agreed that this is a compromise settlement of a
disputed claim or potential disputed claims, and that the furnishing of the
consideration for this Separation Agreement and General Release of All Claims
shall not be deemed or construed as an admission of any wrongdoing, deficiency,
liability or responsibility at any time for any purpose.

 

14.    Employee agrees to hereby waive any alleged right to employment
or-re-employment with Portal.

 

15.    Employee understands and acknowledges Employee’s continuing obligations
to Portal under the Proprietary Information and Inventions Agreement (or any
similar predecessor agreement) previously executed by Employee (“Nondisclosure
Agreement”). Further, Employee agrees that for a period of six (6) months from
the Termination Date, Employee will not directly or indirectly, either for
Employee or for any other person or business entity: (a) solicit or encourage
any employee of Portal (whether through recruiting, interviewing participating
in the extension of an employment offer or any other means) to either: (i)
terminate his or her employment with Portal, or (ii) accept employment with any
subsequent employer with whom Employee is affiliated or associated in any way.
In the event of any breach by Employee of this Paragraph 14, Portal shall
immediately cease making any payments or providing any benefits to Employee
under this Agreement and the waivers and release that Employee agreed to in this
Agreement shall remain in full force and effect at all times in the future.

 

16.    Employee and Portal both agree that now and forever they will keep the
terms and monetary severance amount of the Agreement completely confidential,
and that they will not disclose such to any other person or indirectly, except
that Portal may disclose the terms of the Agreement in, and provide a copy of
the Agreement as an exhibit to, filings with the Securities and Exchange
Commission. As an exception to the foregoing, and the only exception, the
parties may disclose the terms and monetary amount of this Agreement to their
attorneys, tax advisors, accountants and immediate family members (defined as
and limited to parents, spouse, siblings and children) who shall be advised of
its confidentiality. Notwithstanding the foregoing, the parties may make such
disclosures of the terms and monetary amount of the Agreement as are required by
law or as necessary for legitimate enforcement or compliance purposes.

 

17.    Employee further agrees that Employee shall not disparage Portal
Software, Inc. or its affiliated companies, or their products, owners, agents,
employees, attorneys, and any persons related to or acting on behalf of Portal.
Employee shall be responsible and liable for any damages caused by any such
disparagement. If any prospective employer of Employee makes a request to Portal
for a reference concerning Employee, Portal will respond to the request by
providing only the dates of Employee’s employment and the position(s) held.

 

3



--------------------------------------------------------------------------------

18.    The parties agree that any dispute of any kind whatsoever arising from
the subject matter of this Agreement, including claims regarding this Agreement,
shall be resolved under the following procedures:

 

  a.   The party claiming to be aggrieved shall furnish to the other party,
within thirty (30) days of the disputed action, a written statement of the
grievance identifying any witnesses or documents that support the grievance and
the relief requested or proposed. Employee is required to furnish the written
statement of grievance to Portal’s General Counsel, 10200 South De Anza
Boulevard, Cupertino, CA 95014.

 

  b.   If the grievance is denied, the parties agree that the dispute shall be
resolved by final and binding arbitration. A single arbitrator shall be mutually
selected by the parties. If no agreement on the selection is reached within
fifteen (15) days, then a neutral arbitrator shall be selected under the
Expedited Labor Arbitration Rules of the American Arbitration Association,
except that the arbitrator shall be selected by alternately striking names from
the panel of five (5) neutral labor or employment arbitrators designated by the
American Arbitration Association. The arbitrator shall have the authority to
grant the requested relief if authorized by law; provided, however, that nothing
herein shall limit the right of Portal to obtain injunctive relief to prevent a
violation of the Nondisclosure Agreement.

 

  c.   Arbitration shall be the exclusive and final remedy for any dispute
between the parties, and the parties agree that no dispute shall be submitted to
arbitration where the party claiming to be aggrieved has not complied with the
preliminary steps provided for above.

 

19.    Each party agrees and assumes the risk that any fact with respect to any
matter covered in this Agreement may hereafter be found to be other than or
different from the facts it believes at the time of this Agreement to be true,
and agrees that this Agreement shall be and will remain effective
notwithstanding any such difference in fact. Should any provision of this
Agreement be declared or be determined by any court to be illegal or invalid,
the validity of the remaining parts or provisions shall not be effected thereby
and said illegal or invalid part, term or provision(s) shall be deemed not to be
a part of this Agreement.

 

20.    This Severance Agreement and General Release of All Claims incorporates
the entire understanding among the parties, and recites the sole consideration
for the promises exchanged herein and supersedes and cancels any prior or
contemporaneous written or oral agreements. In reaching this Agreement, no party
has relied upon any representation or promise except those expressly set forth
herein. This Agreement shall in all cases be interpreted in accordance with its
fair meaning, and not strictly for or against either party hereto. This
Agreement will be governed by and construed in accordance with California law.

 

21.    Employee understands and agrees that Employee:

 

  a.   Has carefully read and fully understands all of the provisions of this
Agreement;

 

4



--------------------------------------------------------------------------------

  b.   Is, through this Agreement, releasing Portal from any and all claims
Employee may have against the company;

 

  c.   Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement;

 

  d.   Knowingly and voluntarily intends to be legally bound by the same.

 

22.    Acknowledgment of Waiver of Claims Under ADEA.  Employee acknowledges
that Employee is waiving and releasing any rights Employee may have under the
Age Discrimination in Employment Act of 1967, as amended. Employee further
acknowledges that:

 

  a.   Employee may have, and has had at least twenty-one (21) days after
receipt of this Agreement within which Employee may review and consider, discuss
with an attorney of Employee’s own choosing, and decide to execute or not
execute this Agreement;

 

  b.   Employee has seven (7) days after the execution of this Agreement within
which Employee may revoke this Agreement;

 

  c.   In order to revoke this Agreement, Employee must deliver to Portal’s
general counsel on or before seven (7) days after the execution of this
Agreement, a letter stating that Employee is revoking this Agreement; and

 

  d.   That this Agreement shall not become effective or enforceable until after
the expiration of seven (7) days following the date Employee executes this
Agreement (the “Effective Date”).

 

Dated:                                         
                                                             

--------------------------------------------------------------------------------

                Michael Vescuso                

Address:                                                          

                                 

Portal Software, Inc.

Dated:                                         
                                                             

By:                                                                  

               

Name:                                                            

               

Title:                                                              

                 

 

5